Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETRAILED ACTION
The amendment filed 02/14/2022 has been entered. Claims 1-20 are pending. Claims 1-4, 8-14 and 18-20 have been amended. No claim is added or cancelled. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10742755 (hereinafter ‘755  patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations, using varying terminology. Please see further explanation below. Differences are bolded and omissions are underlined in following comparison tables. 



Current application claim 1
‘755 patent claim
1. (Currently Amended) A system, comprising: at least one server of a linking system having one or more processors coupled with memory, configured to: transmit, to each client device of a plurality of client devices, a respective cookie of the linking system in response to a respective first request from the corresponding client device to access a respective first resource of one of a plurality of domains from a respective second resource of another of the plurality of domains via a respective first link encoded by the linking system, the plurality of domains including a first domain and a second domain; update, for each client device of the plurality of client devices, the respective cookie of the client device, in response to receiving a respective second request from the client device to access a respective third resource of the first domain from a respective fourth resource of the second domain via a respective second link encoded by the linking system; identify, using the respective cookie of each client device of the plurality of client devices, a number of client devices that have accessed at least one of a first plurality of resources of the first domain and at least one of a second plurality of resources of the second domain via links encoded by the linking system; determine that the number of client devices identified using the respective cookie of each client device of the plurality of client devices satisfies a threshold number; store, responsive to determining that the number of client devices satisfies the threshold number, in one or more data structures, an association between the first domain and the second domain as accessed by the number of client devices via the second link; and provide an indication of the association between the first domain and the second domain as accessed by the number of client devices.
1. (Currently Amended) A system for monitoring online activities via cookies, comprising:
at least one server of a linking system having one or more processors, configured to:
provide a cookie of the linking system to a client device, responsive to identifying
that a first request received from the client device does not identify the cookie, the first request from a first resource of a first domain to access a first link encoded by the linking system and linked to a second resource of a second domain different from the first domain, the first domain for the first resource and the second domain for the second resource both different from a domain of the linking system; identify, from the first request, the cookie of the linking system, the first resource of the first domain and the second resource of the second domain; receive a second request to access a second link encoded by the linking system and linked to a third resource of a third domain different from the first domain and the second domain, the third domain for the third resource different from the domain of the linking system, the second request including the cookie of the linking system; identify from the second request, the same cookie of the linking system provided to the client device by the cookie management engine and the third resource of the third domain; identify, via the cookie provided to the client device, that the client device has accessed the first resource of the first domain, the second resource of the second domain, and the third resource of the third domain, the first domain, the second domain, and the third domain all different from the domain of the linking system; update, responsive to identifying that the client device has accessed the first resource of the first domain, the second resource of the second domain, and the third resource, the cookie of the linking system to indicate that the client device has accessed the first resource of the first domain, the second resource of the second domain, and the third resource of the third domain and to include a source resource and a destination resource identified in the second request; and
transmit the updated cookie of the linking system to the client device.


Claim 1 of the current application and claim 1 of the ‘755 patent are about providing a cookie of a linking system in response to a request to access a plurality of resources associated with a plurality of domains; receive a second request to access a second link encoded by the linking system to access a third domain; identify, via or using the cookie provided to the client device/s, that the client device has accessed the plurality of resources associated with the plurality of domains.
The difference in claim 1 of the current application “update, for each client device of the plurality of client devices, the respective cookie of the client device, in response to receiving a respective second request from the client device to access a respective third resource of the first domain from a respective fourth resource of the second domain.” 
              It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of ‘755 patent “update, responsive to identifying that the client device has accessed the first resource of the first domain, the second resource of the second domain, and the third resource, the cookie of the linking system to indicate that the client device has accessed the first resource of the first domain, the second resource of the second domain, and the third resource of the third domain and to include a source resource and a destination resource identified in the second request” to claim 1 of the current application in order to increase capability of the current application for updating the cookie. 
The difference between claim 1 of the current application and claim of the '755 patent is that claim 1 of the current application recite the underlined elements in the comparison table above.
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the underlined elements because the remaining elements would have performed the same function as before. Such addition would not interfere with the functionality of the remaining elements.
This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. (US 20130159826) hereinafter Mason in view of Srivastava et al. (US 20150186403) hereinafter Srivastava. 
Regarding claim 1, Mason teaches a system (i.e. systems, [0001]), comprising: at least one server of a linking system (i.e. a linking system executes on one or more server(s), [0085]) having one or more processors coupled with memory (i.e. Main memory unit 122 may be one or more memory chips capable of storing data and allowing any storage location to be directly accessed by the microprocessor, [0070]), configured to: transmit, to each client device of a plurality of client devices, a respective cookie of the linking system in response to a respective first request from the corresponding client device to access a respective first resource of one of a plurality of domains from a respective second resource of another of the plurality of domains via a respective first link encoded by the linking system (i.e. The cookie may be a cookie generated by, provided by or tracked for the linking system. The user tracker or linking system may insert, modify or provide any data, information or attributes in the cookie for the linking system. The user tracker or linking system may include or provide a cookie 255' in communicating the redirect response for a click action that decodes the encoded URL, [0096], Fig. 2, and [0101] and [0102]), the plurality of domains including a first domain and a second domain (i.e. domains may be social websites or online social networks and unique referring domains that are not social sites, [0147]); update, for each client device of the plurality of client devices, the respective cookie of the client device, in response to receiving a respective second request from the client device to access a respective third resource of the first domain from a respective fourth resource of the second domain via a respective second link encoded by the linking system (i.e. The click tracker may track user actions on the encoded URL, such as when the encoded URL was clicked, from what source and by what user and store such tracking in the database. The click tracker and/or user tracker may track user information from the cookies in connection with or associated with the click action, [0086], the system may maintain a click co-occurrence map for all encoded URL/URLs that is indexed by or organized by encoded URL. The system may update the click co-occurrence map upon processing each click stream. The system may update the click co-occurrence map upon decoding each encoded URL, [0256] and the system receives an input identifying or comprising a URL. The system may receive the input via a request, [0257]); identify, using the respective cookie of each client device of the plurality of client devices, a number of client devices that have accessed at least one of a first plurality of resources of the first domain and at least one of a second plurality of resources of the second domain links encoded by the linking system (i.e. the click tracker may determine the plurality of actions of the plurality of users on the encoded URLs links from one or more cookies associated with each of the plurality of users, [0025]-[0027], the system may identify each of the users the clicked on each encoded URL. The system may identify each user via one or cookies, [0242], [0102]).
However, Mason does not explicitly disclose determine that the number of client devices identified using the respective cookie of each client device of the plurality of client devices satisfies a threshold number; store, responsive to determining that the number of client devices satisfies the threshold number, in one or more data structures, an association between the first domain and the second domain as accessed by the number of client devices via the second link.
However, Srivastava teaches determine that the number of client devices identified using the respective cookie of each client device of the plurality of client devices satisfies a threshold number (i.e. a database proprietor is considered to be represented in the panel when at least a threshold number of panelist computers include cookies for the database proprietor. For example, the de-duplicator may determine whether the sum of columns (b) and (d) of FIG. 18 (e.g., representative of cookies associated with the partner A (e.g., facebook.com domain) being identified in the panelist computers) and the sum of columns (c) and (d) of FIG. 18 (e.g., representative of cookies associated with the partner B (the Nielsen.com domain) being identified in the panelist computers) are both greater than 0, [0197]); store, responsive to determining that the number of client devices satisfies the threshold number, in one or more data structures, an association between the first domain (the partner A (e.g., facebook.com domain)) and the second domain (partner B (the Nielsen.com domain)) as accessed by the number of client devices via the second link (uniform resource locators (URLs) of websites visited panelist computers) (i.e. the partner A (e.g., facebook.com domain and partner B (the Nielsen.com domain), [0062]), determines the correlation as a proportion of the panelist computers that have stored a cookie associated with the first partner (partner A (e.g., facebook.com domain)) and also stored a cookie associated with second partner (partner B (the Nielsen.com domain)), [0163] and the loader 118 stores overlapping users in an impressions-based panel demographics table 250. In the illustrated example, overlapping users are users that are panelist members 114, 116 and registered users of partner A 206 (noted as users P(A)) and registered users of partner B 208 (noted as users P(B)). The impressions-based panel demographics table of the illustrated example is shown storing meter IDs (e.g., of the web client meter and web client meters of other computers), user IDs (e.g., an alphanumeric identifier such as a user name, email address, etc. corresponding to the panelist monitor cookie and panelist monitor cookies of other panelist computers), beacon request timestamps (e.g., timestamps indicating when the panelist computer and/or other panelist computers sent beacon requests such as the beacon requests and of FIG. 3), uniform resource locators (URLs) of websites visited (e.g., websites that displayed advertisements), and ad campaign IDs, [0089]). 
Therefore, determining the number of panelist computers meet a threshold number using the stored cookie in each computer is corresponding to determine that the number of client devices identified using the respective cookie of each client device of the plurality of client devices satisfies a threshold number limitation, determines the correlation as a proportion of the panelist computers the first partner (partner A (e.g., facebook.com domain)) and the second partner (partner B (the Nielsen.com domain)), both the partner A and B are accessed by the panelist computers using different links or URLs and stores overlapping users in an impressions-based panel demographics table. The overlapping users are users that are panelist members and registered users of partner A and partner B which corresponds to store an association between the first domain and the second domain as accessed by the number of client devices via the second link limitation. The specification also describes the association between the first domain and the second domain is the number of users who accessed both the first and second domains. 
Based on Mason in view of Srivastava it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Srivastava to the system of Mason in order to increase online activity monitoring capability of Mason system. 

Regarding claim 2, Mason teaches the at least one server is further configured to determine that the first plurality of resources of the first domain is not linked to any of the second plurality of resources of the second domain via any of the links encoded by the linking system (i.e. the system provides as output 830 one or more URLs. The system may provide the output responsive to receipt of the URL 805 as input. The system may use the input URL to retrieve, lookup, query or obtain a click co-occurrence map, such as from database 230, for or corresponding to the input URL. Via the click co-occurrence map, the system may identify a plurality of encoded URLs clicked on by users who also clicked on the input URL. Via the click co-occurrence map, the system may determine a plurality of encoded URLs clicked on by the largest number of users who also clicked on the input URL, [0260]).

Regarding claim 3, Mason teaches the at least one server is further configured to provide, responsive to a third request from an entity associated with one of the plurality of domains, the indication of the association in a report to the entity (i.e. The relevance score 330 may comprise a value that provides an indication of or otherwise identifies how relevant the digital resource identified by the digital resource identifier is to the user specified by the user id. The relevance score may be generated for or on an absolute or relative scale, [0118]).

Regarding claim 4, Mason teaches the at least one server is further configured to: identify, using respective cookie on each client device of the corresponding plurality of client devices, a second number of a client devices that have accessed one of a third plurality of resources of a third domain and one of a fourth plurality of resources of a fourth domain the links encoded by the linking system, the third domain and the fourth domain of the plurality of domains (i.e. determining, by the server, the plurality of actions of the plurality of users on the encoded URLs links from one or more cookies associated with each of the plurality of users, claim 5), determine, responsive to determining that the second number of client devices does not satisfy the threshold number, that the third domain and the fourth domain are not associated (i.e. the linking system 120 (e.g., via a source weighting module 425) may assign a weight (e.g., ranging between 1 and 10) to certain websites (e.g., top sites) or documents in accordance with the reach they have on the web. Sites with high or broad reach, such as Facebook and Twitter, may be assigned a weight of 10 or some large value. Lower reaching sites, such as Xing.com, may be assigned a 1 or some small value. In some embodiments, when a social click is identified or detected, the raw social score for a corresponding document is adjusted according to the appropriate, assigned weight. By way of example, a click from Facebook may be worth 10 times as much as a click from Xing, and correspondingly represented by their assigned weights, [0144]).

Regarding claim 5, Mason teaches the at least one server is further configured to: identify, for the first domain of the plurality of domains, a set of domains associated with the first domain based on a corresponding number of client devices that accessed at least one of the first plurality of resources of the first domain and at least one of a plurality of resources of each of the set of domains (i.e. the click tracker may determine the plurality of actions of the plurality of users on the encoded URLs links from one or more cookies associated with each of the plurality of users, [0025]-[0027], the system may identify each of the users the clicked on each encoded URL. The system may identify each user via one or cookies, [0242], [0102]); and provide a second indication of a second association between the first domain and the set of domains an as accessed by the corresponding number of client devices (i.e. The data score may comprise a value that provides an indication of or otherwise identifies a quality of data supporting or underlying the relevance score, [0120], by tracking what digital resources a user has interacted with and analyzing and classifying those digital resources, these systems and methods generate a score that identifies how similar a presented or identified digital resource is to other digital resources the user has engaged with, [0101], [0118]).

Regarding claim 6, Mason teaches the at least one server is further configured to: identify, for the first domain of the plurality of domains, a third resource and a fourth resource of the first plurality of resources as associated based on a corresponding number of client devices that accessed the third resource and the fourth resource (i.e. the click tracker may determine the plurality of actions of the plurality of users on the encoded URLs links from one or more cookies associated with each of the plurality of users, [0025]-[0027], the system may identify each of the users the clicked on each encoded URL. The system may identify each user via one or cookies, [0242], [0102]); and provide a second indication of a second association between the third resource and the fourth resource of the first plurality of resources of the first domain (i.e. The data score may comprise a value that provides an indication of or otherwise identifies a quality of data supporting or underlying the relevance score, [0120], by tracking what digital resources a user has interacted with and analyzing and classifying those digital resources, these systems and methods generate a score that identifies how similar a presented or identified digital resource is to other digital resources the user has engaged with, [0101], [0118]).

Regarding claim 7, Mason teaches the at least one server is further configured to determine, responsive to determining that the number of client devices satisfies the threshold number, that a same segment of users visit the first plurality of resources of the first domain and the second plurality of resources of the second domain, the segment of users corresponding to the number of client devices (i.e. the click co-occurrence map may use any number of thresholds to determine whether or not the other encoded URLs has been clicked enough times or by enough users to be put or maintained within the map, [0246] and The click co-occurrence map may identify or specify the correlation between URLs/encoded URLs to other URLs/encoded URLs. The click co-occurrence map may identify or specify the encoded URLs 810 for which the users who clicked on the encoded URL 805 also clicked, [0244]); and provide a third indication of the determination of the segment of users The data score may comprise a value that provides an indication of or otherwise identifies a quality of data supporting or underlying the relevance score, [0120], by tracking what digital resources a user has interacted with and analyzing and classifying those digital resources, these systems and methods generate a score that identifies how similar a presented or identified digital resource is to other digital resources the user has engaged with, [0101], [0118]).

Regarding claim 8, Mason teaches the at least one server is further configured to identify, from the plurality of cookies, a number of cookies indicating that a corresponding subset of the plurality of client devices have accessed at least one of the first plurality of resources of the first domain and at least one of the second plurality of resources of the second domain via the links encoded by the linking system (i.e. the first plurality of actions of the user includes clicks by the user on an encoded link associated with the digital resource. The encoded link may provide a shortened version of the link to the digital resource. The server may identify the first plurality of actions of the user from one or more cookies associated with the use, [0008]), the number of cookies corresponding to the number of client devices (i.e. The server may determine the plurality of actions of the plurality of users on the encoded URLs links from one or more cookies associated with each of the plurality of users, [0025]).

Regarding claim 9, Mason teaches the at least one server is further configured to generate, responsive to the first respective request to access by the corresponding client device the first resource from the second resource via the first link encoded by the linking system, the cookie of the linking system to the corresponding client device (i.e. The cookie may be a cookie generated by, provided by or tracked for the linking system. The user tracker or linking system may insert, modify or provide any data, information or attributes in the cookie for the linking system. The user tracker or linking system may include or provide a cookie 255' in communicating the redirect response for a click action that decodes the encoded URL, [0096], Fig. 2, and [0101] and [0102]).

Regarding claim 10, Mason teaches the at least one server is further configured to update, for each client device of the plurality of client devices, responsive to the respective second request to access by the client device to access at least one of the plurality of domains via the respective second encoded link of the linking system, the cookie of the client device to indicate a source resource and a destination resource as indicated in the second respective request (i.e. when the user clicks on or activates the shortened link 211 the user or browser is taken to an interstitial page of the linking system, and then using an HTTP redirect page, an intermediate website of the linking system refers the user to the final destination site of URL 204. While doing so, the intermediate website may track from which website the user clicked on the short link, stores various user specific data, and notes any related cookies, or if there are no cookies, stores a new cookie on the user for the future, [0093]).

Regarding claims 11-20, the limitations of claims 11-20 are similar to the limitations of claims 1-10. Therefore, the limitations of claims 11-20 are rejected in the analysis of claims 1-10 above, and the claims are rejected on that basis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196. The examiner can normally be reached M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
5/11/2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447